t c summary opinion united_states tax_court craig bryant redding petitioner v commissioner of internal revenue respondent docket no 21794-05s filed date craig bryant redding pro_se peggy j gartenbaum sheila olaksen and georgia graham specially recognized for respondent goeke judge this case was heard pursuant to the provisions of section in effect at the time the petition 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the taxable_year the issues for decision are whether for petitioner is entitled to dependency_exemptions for two of his fiance’s daughters head_of_household filing_status and an earned_income_credit eic background at the time he filed his petition petitioner resided in the bronx new york with his fiance tawana n edwards-jackson ms jackson and her four children from a previous marriage petitioner and ms jackson have never been married and petitioner had not as of the date of trial adopted any of ms jackson’s children while living with ms jackson in petitioner paid percent of the rent for months and percent of the babysitting costs for two of ms jackson’s children for months petitioner also contributed money for other living_expenses such as food and cable bills but did not keep records of these payments in return for petitioner’s contributions ms jackson agreed to release her claim to dependency_exemptions for two of her children and allow petitioner to claim the exemptions on his federal_income_tax return petitioner listed ms jackson’s apartment as his residence claimed dependency_exemptions and the eic for two of ms jackson’s children and filed using head_of_household filing_status in date respondent issued the notice_of_deficiency to petitioner with respect to petitioner’s claimed dependency_exemptions eic and head_of_household filing_status petitioner timely petitioned this court for redetermination discussion i dependency_exemption sec_151 provides an exemption in computing taxable_income for each of a taxpayer’s dependents to qualify as a dependent under sec_152 an individual must receive over one-half of his or her support from the taxpayer for the calendar_year in which the applicable tax_year begins sec_152 it is the taxpayer’s burden to establish that he or she furnished over one-half of the support for the individual for whom the taxpayer claims the exemption during the taxable_year 315_f2d_495 8th cir affg tcmemo_1962_148 33_tc_935 a taxpayer claiming a deduction must substantiate the claim by maintaining records necessary to establish he or she is entitled to the deduction sec_6001 sec_1_6001-1 e income_tax regs petitioner furnished only one-half of the rent and babysitting costs for a total of months of and cannot substantiate any further contribution to the children’s support accordingly petitioner failed to carry his burden of proving that he provided more than one-half of the support for ms jackson’s children for and is thus ineligible to claim dependency_exemptions for them under sec_151 ii head_of_household status for a taxpayer to use head_of_household filing_status sec_2 requires him or her to maintain a home as the principal_place_of_abode for his or her unmarried son stepson daughter or stepdaughter or any other dependent for whom the taxpayer is entitled to a deduction under sec_151 ms jackson’s children were not petitioner’s sons stepsons daughters or stepdaughters during the calendar_year nor were they petitioner’s dependents pursuant to sec_151 because petitioner did not furnish over one-half the cost of maintaining the household during that time thus petitioner is not entitled to use head_of_household filing_status for iii earned_income_credit sec_32 allows an eligible_individual to claim an eic against his or her income for the taxable_year the amount of the credit is calculated as a percentage of the taxpayer’s earned_income adjusted each year for inflation to be an eligible_individual under sec_32 a taxpayer must either have a qualifying_child as defined in sec_32 or have attained age but not attained age not be claimed as a dependent by another taxpayer within the calendar_year and maintain his or her principal_place_of_abode within the united_states for more than one-half of the taxable_year sec_32 and ii sec_32 defines qualifying_child as inter alia one who is below the age of shares his or her principal_place_of_abode with the taxpayer for more than one-half of the taxable_year and satisfies the following relationship_test b relationship_test -- i in general --an individual bears a relationship to the taxpayer described in this subparagraph if such individual is-- i a son daughter stepson or stepdaughter or a descendant of any such individual ii a brother sister stepbrother or stepsister or a descendant of any such individual who the taxpayer cares for as the taxpayers own child or iii an eligible_foster_child of the taxpayer petitioner’s affiliation with ms jackson’s children does not satisfy the relationship_test under sec_32 thus petitioner is not entitled to claim an eic for having qualifying children pursuant to sec_32 petitioner may however be eligible for an eic if he attained age but not attained age is not claimed as a dependent by another taxpayer and maintained his principal_place_of_abode within the united_states for more than one-half of the taxable_year sec_32 for the taxable_year individuals without a qualifying_child whose earned_income was below dollar_figure were eligible for the eic revproc_2003_85 sec_3 2003_2_cb_1184 petitioner’s earned_income for the taxable_year was dollar_figure the instructions for the form_1040 u s individual_income_tax_return suggest that petitioner qualifies for a portion of that year’s eic as an individual without a qualifying_child accordingly we sustain respondent’s determinations with respect to the dependency_exemptions and the use of head_of_household filing_status however with regard to the eic petitioner may be entitled to claim a portion of the credit as an individual without a qualifying_child whose earned_income is less than dollar_figure to reflect the foregoing decision will be entered under rule
